107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard CURRY, Plaintiff-Appellant,v.James GOMEZ, Director, California Corrections Department, etal., Defendant,andJohn Ratelle, Warden;  Bobbie Reed, Associate Warden,Richard J. Donovan Correctional Facility;  Robert Duggan,Production Manager;  N. Gomez;  B. Garibay, in her officialcapacity;  D. Beard, Lieutenant, Correctional, Defendants-Appellees.
No. 96-55618.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Richard Curry appeals pro se the district court's summary judgment dismissal and denial of reconsideration of the dismissal of his 42 U.S.C. § 1983 action alleging his constitutional rights were violated by prison authorities who failed to follow state regulations and denied Curry due process during prison disciplinary proceedings.  We affirm for the reasons stated by the district court in its Orders filed on January 3, 1996 and April 16, 1996.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal